                 Case 20-10746-LSS              Doc 160        Filed 05/02/20         Page 1 of 9




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    In re
                                                                      Ch. 11 Case No. 20-10746 (LSS)
    RUDY’S BARBERSHOP HOLDINGS, LLC.
    et al 1                                                           (Jointly Administered)

                   Debtors

    WADE WEIGEL and DAVID PETERSEN,

                   Plaintiffs                                         AdvProc. No.
            v.

    NORTHWOOD VENTURES LLC;
    NORTHWOOD CAPITAL PARTNERS LLC;
    PCG-ARES SIDECAR INVESTMENT LP;
    PARTNERSHIP CAPITAL GROWTH III
    MAIN BLOCKER, LP;
    PARTNERSHIP CAPITAL INVESTORS III
    AIV, L.P.; PARTNERSHIP CAPITAL
    GROWTH INVESTORS III BLOCKED AIV,
    L.P.; SK PARTNERS,

                   Defendants.



1
 The Debtors in these cases, along with the last four digits of their federal tax identification numbers, are (i) Rudy’s
Barbershop Holdings, LLC (3198); (ii) Rudy’s Barber Shop, LLC (6037); (iii) Rudy’s Portland, LLC (7237); (iv)
Rudy’s Southeast, LLC (5113); (v) Rudy’s Hollywood, LLC (2941); and (vi) Rudy’s New York, LLC (7034). The
Debtors’ headquarters is located at 1605 Boylston Avenue, Suite 202, Seattle, Washington 98122.

                                                      Page -1-
              Case 20-10746-LSS          Doc 160       Filed 05/02/20   Page 2 of 9




    COMPLAINT FOR DECLARATORY RELIEF, EQUITABLE SUBORDINATION,

                          INJUNCTION AND FOR OTHER RELIEF

        The Plaintiffs, Wade Weigel (“Weigel”) and David Petersen (“Petersen”), (the

“Plaintiffs”), respectfully allege as follows:

                                                 Parties

                                                   1

        The Plaintiffs are individuals who along with others were the founders of the Debtor,

Rudy’s Barbershop Holdings, LLC (the “Founders”) The Plaintiffs hold two of the outstanding

founders’ notes (the “Founders’ Notes”), totaling $882,000 plus interest, attorneys’ fees and

costs. See, Proofs of Claim Nos. 1 and 2. The Plaintiffs also hold 7.93% ownership interest in the

Common Units of Rudy’s.

                                                   2

        The Defendants, Northwood Ventures LLC; Northwood Capital Partners LLC; PCG-Ares

Sidecar Investment LP; Partnership Capital Growth III Main Blocker, LP; Partnership Capital

Investors III AIV, L.P.; Partnership Capital Growth Investors III Blocked AIV, L.P.; SK Partners

(collectively, the “Defendants”), in their corporate capacities, along with Paul Homer, Allison

Wilson and Brendon Lynch in their individual capacities own and hold all of the Series A Preferred

Units and the controlling interest in the Debtor, Rudy’s Barbershop Holdings, LLC (herein

“Rudy’s” or the “Debtor”). The actions of the Defendants alleged herein have damaged the

Plaintiffs.




                                                 Page -2-
               Case 20-10746-LSS         Doc 160      Filed 05/02/20     Page 3 of 9




                                     Jurisdiction and Venue

                                                 3

       The Court has jurisdiction over the parties hereto and this is a Core Proceeding under 28

28 U.S.C. §§ 157(b)(2)(A), (b)(2)(B), (b)(2)(K), and (b)(2)(O). Venue is proper in the Bankruptcy

Court for the District of Delaware pursuant to 28 U.S.C. § 1409(a). This action is authorized under

Sec. 5.10 Reservation of Third-Party Challenge Rights under the Final DIP Financing Order [ECF

No. 144].

                                                 4

       The Plaintiffs consent to the Jurisdiction of the Court and consent to it making a final

decision in this case.

                                Background and Common Facts

                                                 5

       On or about May 27, 2014, the Plaintiffs and the Defendants (herein collectively, the

“Parties”) executed a purchase and sale agreement, to purchase the Founder’s interest in Rudy’s

for $4.25 million plus reimbursement of expenses. This deal entailed Rudy’s redeeming all of the

Founders’ Common Units for $3,725,200.96 cash, issuance of minority ownership interests in the

Debtor and the Founders’ Notes, which started as a $1,500,000 subordinated promissory notes,

and which the parties subsequently amended.

                                                 6

       The Plaintiffs are still creditors of the Debtor awaiting payment on their Founder Notes.

                                                 7

       Among the Parties’ transactional documentation, was a Redemption Agreement which, in

its Schedule I, discloses that Northwood brought in ten new equity investors for a total capital raise



                                              Page -3-
               Case 20-10746-LSS        Doc 160     Filed 05/02/20     Page 4 of 9




of $9,249,000. Given that the Defendants caused the Debtor to pay $3,725,200.96 in cash for its

redemption of the Founders’ ownership interests, as of the summer of 2014, the Debtor should

have had $5,523,799.04 of capital for payment of its expenses and ongoing working capital. Sec.

7.01 of the Redemption Agreement confirms Rudy’s sound capital position in the summer of 2014,

describing the use of $4,500,000 of the proceeds from the sale of new units as funds for growth,

expansion, and general working capital.

                                               8

       Notwithstanding that the Defendants raised $9,249,000 through a sale of new equity, and

incurred a concurrent obligation to pay the Founders $4.5 million, the records the Debtor has

furnished do not offer any obvious explanation to the Plaintiffs’ accounting consultant, a retired

CPA, as to the disposition of the nearly $5,523,799.04 of additional funds the Debtor raised. The

Debtor’s tax returns have not been helpful to the Plaintiffs in analyzing the whereabouts or use of

these funds.

                                               9

       Starting in 2015, the Defendants or some of them, made capital contributions to the Debtor

in irregular intervals in what appear to be capital calls, which the Defendants and the Debtor

memorialized as senior secured promissory notes. During these times, the Debtor appears to have

been balance sheet insolvent and cash flow insolvent. Ultimately, by the time the Debtor filed its

chapter 11 bankruptcy cases, the Defendants claim that the Debtor, owed them $2,662,547.32

memorialized in instruments titled Subordinated Secured Convertible Promissory Notes.

                                               10

       On March 20, 2020, on the eve of the filing of this Bankruptcy Case, the Defendants, or

some of them, loaned the Debtor an additional $200,000. The borrower on all of these purported



                                             Page -4-
               Case 20-10746-LSS        Doc 160     Filed 05/02/20     Page 5 of 9




secured loans was the Debtors’ holding company. The only meaningful assets the Debtors’

holding company owns are the five Rudy’s Barbershop insolvent operating companies. Therefore,

it appears that the Defendants’ loans were never actually secured, because these were insider loans

made when the borrower was insolvent and purportedly secured by insolvent entities with no

collateral value.

                                               11

       Each of the Subordinated Secured Convertible Promissory Notes are in violation of the

Founders’ Notes, which inter alia contain the following clause:

             7. Subordination. (a) the indebtedness represented by the Note is unsecured
             and expressly subordinated in right of payment to the prior payment in full of
             all of the Company’s Senior Indebtedness (as defined below). “Senior
             Indebtedness” shall mean the principal of and unpaid interest and premium,
             if any, on (i) indebtedness of the Company or with respect to which the
             Company is a guarantor, whether outstanding on the date hereof of hereafter
             created, to banks, insurance companies or other lending institutions regularly
             engaged in the business of lending money, whether or not secured ….”

             (Emphasis added).

                                               12

       The funds the Defendants lent to the Debtor, are in direct violation of paragraph 7 of the

Founders’ Notes. The Defendants and the Subordinated Secured Convertible Promissory Notes do

not meet the terms of “Senior Indebtedness” as set forth in the Founders’ Note. This is because the

Defendants are not akin to a bank or insurance company to fall within the ambit of the other

“lending institution” definition and instead, are owners and insiders of the Debtor who disguised

capital contributions as loans to the Debtor after diluting the sound financial position that the

Founders left the Debtor in in the summer of 2014.to the Debtor.




                                             Page -5-
              Case 20-10746-LSS          Doc 160      Filed 05/02/20     Page 6 of 9




                                                13

       From its inception in 1997, the Debtor enjoyed an excellent credit relationship with its

bank. That changed after 2014, when the Defendants’ made capital contributions to the Debtor

which they characterized as 18% interest rate secured loans. The terms of the Defendants’

purported loans were on usurious terms and were much worse than the credit terms available from

banks, insurance companies or other lending institutions regularly engaged in the business of

lending money, whether or not secured.

                                                14

       The Subordinated Secured Convertible Promissory Notes should not be treated as secured

debt until such time as the Defendants produce contemporaneously executed security agreements,

documentation of perfection of their purported security agreements, and proof that the Debtor has

equity in the assets that purportedly constitute the collateral of the Defendants.

                                                15

       The Debtor, its owner, the Defendants, and the DIP lender/Stalking Horse Purchaser, have

pre-engineered a rocket docket bankruptcy situation to frustrate third -party good faith bidders

from making bids. The Bidding Procedures order at ECF 103, seems to grant senior secured status

to the Defendants’ purported claims.

                                                16

       The Plaintiffs’ transactional documents with defendant Northwood Capital allow for the

recovery of attorneys’ fees and costs to the prevailing party.




                                              Page -6-
              Case 20-10746-LSS         Doc 160      Filed 05/02/20     Page 7 of 9




                                 FIRST CAUSE OF ACTION

                              (Injunctive Relief – 11 U.S.C. § 105)

                                                17

       The Plaintiffs reallege paragraphs 1 through 16.

                                                18

       The Defendants’ created the alleged debt represented by the Subordinated Secured

Convertible Promissory Notes at a time when the Debtor was insolvent, and in an attempt to

wrongfully leapfrog in debt priority over the Founders Notes.              This conduct    justifies

recharacterization of the Defendants’ alleged debt as equity and / or equitable subordination of the

Debtor’s debt to the Defendants, pursuant to 11 U.S.C. § 510.

                                                19

       The Court has entered an order at ECF 103 that provides for the sale of substantially all of

the Debtor’s assets and establishes bidding procedures under 11 USC 363 (the “Bidding

Procedures Order”). The Bidding Procedures Order approved a stalking horse bid and provides

that competing bids are due by May 5, 2020. The Bidding Procedures Order allows secured

creditors’ bids to include credit bids based on approved secured claims.

                                                20

       The Bidding Procedures Order allows one or more of the Defendants to submit bids that

will include credit bids based on the Subordinated Secured Convertible Promissory Notes.

                                                21

       The Founders are concerned about the Debtors’ employees and creditors and the future of

the Rudy’s business, and therefore intend to bid on May 5, 2020, in accordance with the provisions

of the Bidding Procedures Order.



                                             Page -7-
              Case 20-10746-LSS         Doc 160      Filed 05/02/20   Page 8 of 9




                                                22

       If the Defendants are allowed to submit credit bids based on debt that that should be

recharacterized as equity and / or equitably subordinated under 11 U.S.C. § 510, the Debtor will

be unable to adequately assess the “highest or otherwise best Qualified bid” as required by the

Bidding Procedures Order. Moreover, this will be unduly prejudicial to the Plaintiffs, because the

Defendants or any purchaser of their claims, may unfairly bid $2.6 million of what appears to be

equity, while the Plaintiffs, in their capacity as unsecured creditors, will need to bid with real

money. To remedy this, the Court should enjoin any bids that incorporate any purported secured

credit from their Subordinated Secured Convertible Promissory Notes .

                                SECOND CAUSE OF ACTION

             (Equitable Subordination / Debt Recharacterization - 11 U.S.C. § 510)

                                                23

       The Founders reallege paragraphs 1 through 23.

                                                24

       Pursuant to 11 U.S.C. § 510. The Defendants’ conduct in creating the debt represented by

the Subordinated Secured Convertible Promissory Notes justifies recharacterization of this alleged

debt as equity and / or equitable subordination of the debt owed to the Defendants to a debt class

with lower priority than the Founders’ Notes.

                                   REQUEST FOR RELIEF

       Wherefore the Plaintiffs pray for the following relief

       1.      That the Defendants or their successors, as holders of the Subordinated Secured

Convertible Promissory Notes, not be allowed to credit bid these notes in the auction set forth in

the Bidding Procedures Order.



                                            Page -8-
                  Case 20-10746-LSS         Doc 160        Filed 05/02/20       Page 9 of 9




           2.      A declaration that the Subordinated Secured Convertible Promissory Notes be

    recharacterized as equity, or alternatively, subordinated to general unsecured claims and to the

    claims of the Plainitffs, and the holder of the non-plaintiff founder’s note.

           3.      For their attorneys’ fees and costs.

           4.      for such further and other relief as the Court deem just in the premises.

           Dated this 3rd day of May 2020

    Sternberg Thomson Okrent & Scher, PLLC                Field & Jerger, LLP

            /s/ Craig S Sternberg                                 /s/ Joseph Field
    By                                                    By
         Craig S Sternberg, WSBA 521                           Joseph Field, WSBA 24702 2
         2033 Sixth Avenue, Ste. 251                           621 W. Morrison, Ste. 510
         Seattle, WA 98121                                     Portland, OR 97205
         206 386-5438 // 206 374-2868 FAX                      503 228-2665 // FAX 503 225-0276
         craig@stoslaw.com                                     joe@fieldjerger.com

                                                          Local Counsel:

                                                          Drescher & Associates, PA
                                                          Ronald J. Drescher
                                                          One Commerce Center
                                                          1201 N. Orange Street, Ste. 732
                                                          Wilmington, DE 19801
                                                          410 484-9000
                                                          Rrondrescher@drescherlaw.com


Counsel for the Plaintiffs




2
    Pro Hoc Vice Application Pending

                                                 Page -9-
